 LE MARQUIS HOTEL, LLC 485Le Marquis Hotel, LLC and Local 758, Hotel and Allied Services Union, SEIU, AFLŒCIO and Dis-trict 6, International Union of Industrial Ser-vice, Transport and Health Employees, Party-in-Interest.  Case 2ŒCAŒ34440. September 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND SCHAUMBER On January 22, 2003, Administrative Law Judge Ste-ven Fish issued the attached decision.  The Respondent filed exceptions and a supporting brief.1  The General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order.2ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Le Marquis Hotel, LLC, New York, New York, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  Allen M. Rose, Esq. & Leah Z. Jaffe, Esq., for the General Counsel. Gregory R. Begg, Esq. (Peckar & Abramson), of River Edge, New Jersey, for the Respondent. Kent Y. Hirozawa, Esq. (Gladstein, Reif & Meginness, LLP), of New York, New York, for the Charging Party. Johnathon Walters, Esq. (Markowitz & Richman), of Philadel-phia, Pennsylvania, for Party-In-Interest. DECISION STATEMENT OF THE CASE STEVEN FISH, Administrative Law Judge.  Pursuant to charges filed by Local 758, Hotel and Allied Services Union,                                                                                                                      1 The Respondent excepts only to the judge™s application of the Board™s dual card doctrine, which it contends is no longer valid prece-dent, in finding that the Respondent violated the Act.   2 Member Liebman has already expressed her view that the dual card rule should be abandoned on the ground that an employee, by signing authorization cards for each of two rival unions, indicates a willingness (absent an explicit revocation of one card by the other) to be repre-sented by either union, and that both cards should therefore be counted toward, respectively, a majority showing of support for each union.  See Alliant Foodservice, 335 NLRB 695, 698Œ699 (2001) (Member Liebman dissenting).  In this case, the cards signed for the Charging Party explicitly revoked the cards previously signed for the union the Respondent recognized, and the judge correctly found that a majority showing was not made. SEIU, AFLŒCIO (Local 758 or the Union), the Director for Region 2 issued a complaint and notice of hearing on May 9, 2002,1 alleging that Le Marquis Hotel, LLC (Respondent) vio-lated Section 8(a)(1), (2), and (3) of the Act by recognizing and signing a contract containing a union-security clause, with Dis-trict 6, International Union of Industrial Service, Transport and Health Employees (District 6), even though District 6 did not represent a majority of employees in the unit. The trial with respect to the complaint allegation, was held before me in New York, New York, on August 15 and 16, 2002.  Briefs have been filed by all parties and have been care-fully considered.  Based upon the entire record, including my observation of the demeanor of the witnesses, I make the fol-lowing FINDINGS OF FACT I. JURISDICTION AND LABOR ORGANIZATION Respondent is a corporation with an office and place of busi-ness at 12 East 31st Street, New York, New York, where it is engaged in the business of operating a hotel. Annually, Respondent derives gross revenues in excess of $500,000 and purchases and receives at its New York, New York facility, goods and supplies valued in excess of $5000 directly from points located outside the State of New York. It is admitted, and I so find that Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. It is also admitted and I so find that Local 758 and District 6 are labor organizations within the meaning of Section 2(5) of the Act. II.  FACTS A. The Recognition of District 6 Respondent is a hotel located at 12 East 31st, New York, New York.  District 6™s office is located next door to the hotel at 18 East 31st Street. During January and February, a number of employees of Re-spondent executed authorization cards on behalf of District 6.  Subsequently, Respondent and District 6 agreed on a card count, which was conducted on February 15, by Arbitrator Roger E. Maher. On that date, Arbitrator Maher reviewed 24 authorization cards submitted by District 6, and verified the authenticity of 17 of these cards, by comparing signatures to 28 signed W-4 forms, which is the number of Respondent™s employees in the bargaining unit which the parties agreed upon.2 1 All dates herein are in 2002, unless otherwise indicated. 2 The unit which was essentially the same as set forth in the collec-tive-bargaining agreement, subsequently entered into by Respondent and District 6, was as follows: All full time and regular part-time porters, housekeepers, maids, bell persons and food beverage personnel; excluding guards supervisors, office clericals, managers and desk clerks. 340 NLRB No. 64  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 486 The arbitrator certified that 17 cards
3 out of a unit of 28 em-
ployees, represented a majority of employees in the unit.  Based 
on that determination, Respondent
 recognized District 6 as the 
collective-bargaining representative of Respondent™s employ-
ees in the unit.  On February 19, the parties executed a collec-
tive-bargaining agreement, running from February 19, 2002 
through February 18, 2005.  Although the contract contained a 
union-security clause, the partie
s stipulated that no dues were 
deducted pursuant to the union-security clause in the agree-

ment. 
B. Local 758™s Organizational Campaign 
Local 758 began organizing Respondent™s employees in 
early February.  Between February 4 and 14, Local 758 ob-
tained a number of authorization cards from employees, includ-
ing 9 cards from employees who al
so signed cards for District 
6, which were part of the 17 cards examined and authenticated 
by the arbitrator at the card count. 
The Local 758 authorization cards which were obtained from 
Respondent™s employees reads as follows 
 APPLICATION FOR MEMBERSHIP 
SERVICE EMPLOYEES INTERNATIONAL UNION 
 Local Union No. 758 
 I hereby request and accept membership in the 
SEIU Union, Local 758, AFLŒCIO, and authorize said union to represent 
me and, in my behalf, to negotiate and conclude any and all 
agreements as to wages, hours and other conditions of em-
ployment.  This full power and authority to act for the under-
signed supersedes and cancels any power and authority here-
tofore given to any person or organization to represent me.  I 
agree to be bound by the Constitution and Bylaws, and the 
rules and regulation of the Intern
ational and the Local, and by 
any contracts that may be in existence at the time of this ap-
plication or that may be 
negotiated by the Union. 
 However, the cards as printed,
 contained blanks after Local 
Union No. ____, and again in the main paragraph between the 
and Union and after the word Local.  Thus, where underlining 
appears in the above language, the 
cards contains blanks to be 
filled in by handwriting.  On the bottom of the card on the same 
side, there is a space for date and signature.  On the other side 
of the card, there are printed sp
aces for name, residence, phone 
number, social security number, 
date of birth, occupation, and 
ﬁemployed by.ﬂ 
Neil Diaz, an organizer for Lo
cal 758 solicited all of the 
cards executed on behalf of Lo
cal 758.  Sometime prior to Feb-ruary 1, the Union received 
a phone call from employee Wil-
liam Campo concerning organizing by the Union.  On February 
1, Diaz met with Campo and introduced himself as a represen-
tative from Local 758, and indica
ted that Campo had called the Union.  Campo informed Diaz at
 that time that another Union 
(District 6) was coming around, but that the employees wanted 
Local 758 only.  Campo and Di
az discussed the organizing                                                           
 3 The arbitrator excluded seven cards
 submitted by District 6, be-
cause they were from employees not in the unit or were not employed 
on the date of the count.  The 17 cards
 that the arbitrator counted were 
all dated between January 10 and February 12.
process, and Diaz informed Campo that the Union would need 
to obtain signed authorization ca
rds from employees, and that 
the Union ﬁmight probably get an 
election in the future.ﬂ  Diaz 
also discussed the benefits that employees would get if the 
Union won the election.  Diaz added that if after the Union won 
the election, it would negotiate 
a contract with Respondent and 
these benefits would be part of 
the benefits that the employees 
would receive.  However, Diaz did not give Campo any cards 
on February 1. 
On February 4, Diaz approach
ed Campo outside the hotel, 
and informed him that it was time to start signing cards.  Diaz 
asked Campo if he had signed a card for District 6.  Campo 
replied that he had signed a car
d for that Union, but the em-
ployees didn™t want District 6. 
 Diaz informed Campo that Lo-
cal 758 needed to get a majority of employees to sign Local 
758 cards.  Diaz gave Campo a card 
to sign himself, as well as 
10 other cards to distribute to other employees.  Campo said, 
ﬁyes,ﬂ and proceeded to read and fill out the card.  He returned 
the card to Diaz, but the card was not signed on the back. 
Later on that same morning, 
Campo informed employee Mi-
guel Velez, that Diaz, a repres
entative from Local 758, which is 
the real Union for hotels was around and would be distributing 

cards for Local 758.  Campo told
 Velez to sign a card for Local 758, because it was a better union,
 it was a hotel union, and the 
employees would get more benef
its with a hotel union.  Velez told Campo that he had already 
signed a card for District 6, 
thinking that it was Local 6 of the Hotel Union.  Campo in-
formed Velez that District 6 is not a hotel union.  Velez an-
swered that he would sign a card for Local 758. 
Shortly thereafter, Diaz saw 
Campo and Velez outside the 
hotel.  Campo introduced Velez 
to Diaz, and Velez smiled, 
shook Diaz™ hand and said, ﬁI heard a lot about you.ﬂ  Diaz told 

Velez that he was from Local 758, 
the hotel Union, not District 
6.  Diaz said that, ﬁWe have to
 start signing cards,ﬂ and gave a 
blank card to Velez.  He asked Ve
lez to fill it out.  Velez put it 
in his pocket and said that he would fill it out later. 
At about 3 p.m. on the same day, Diaz saw Velez standing 
outside.  Diaz asked Velez if he
 had signed the card.  Velez 
said, ﬁno, but I will do it right 
now.ﬂ  Velez then took out the 
blank card from his pocket, read it, filled out all sections of the 
front except for the name of the employer, turned the card over, 
signed it, dated it, and returned
 the card to Diaz.  Diaz asked 
where Campo was, and Velez re
plied that Campo was inside but would be coming out soon.  A few minutes later, Campo 
came out, and he and Diaz walk
ed along 31st Street.  Diaz 
pulled out the card that Campo had previously given him, with-
out a signature.  Diaz said, ﬁYou forgot to sign the card this 
morning.ﬂ  Campo replied, ﬁno problem. I™ll do it right now.ﬂ  
Diaz handed the card to Campo, who signed it, and dated it, in 

Diaz™ presence and returned it to Diaz. 
The following day, at Diaz™ office, Diaz took the cards of 
both Velez and Campo out of his 
pocket.  On each card, Diaz 
filled in portions of the card that had not been filled in by Velez 
and Campo.  Diaz filled in the name of the Employer on the 
front, and on the back (the signature portion) 758 next to the 
 LE MARQUIS HOTEL, LLC 487printed local union no., and SEIU and 758 in the authorization 
paragraph.  Diaz then put th
e cards in his file cabinet.
4During the first week of February, Diaz met unit employees 
Carrina Marrero and Tiffany Branigan at different times outside 
the hotel.  He introduced himself to these employees as a repre-
sentative from Local 758, the Hotel Union, and informed them that he was not from District 6.  Branigan replied that she had 
heard about Diaz and Local 758.  In that regard, Branigan previ-ously had a conversation with fellow employee Domingo Cas-
tro, who had informed her that Diaz was gathering cards for Local 758, and Castro had shown her a copy of a contract that 
Local 758 had with another employer.  Castro told Branigan that 
if employees signed cards for Local
 758, the benefits included in 
the contract would be offered to the employees.  However, in 

early February, Diaz did not give any cards to Branigan or Mar-
rero. However, on February 13, Diaz 
met Branigan and Marrero as 
they were going to lunch at Taco
 Bell.  He asked if he could accompany them to lunch, and they agreed.  As they were walk-

ing to lunch, and when they got to Taco Bell, Diaz explained to 
them some of the benefits av
ailable to employees under the 
Union™s contract.  In fact, he showed them a copy of a Master 

Local 758 contract, which is a ﬁp
attern agreement,ﬂ that Local 758 signs with most employers.  Diaz told Marrero and Brani-
gan that if the employees signe
d cards for Local 758, the Union 
try to get these benefits for the employees, and it would be better 
for the employees.  Both Branigan and Marrero responded that 
they need medical benefits because they have kids, and both 
agreed to sign cards. 
Diaz handed them cards.  Then both read the cards, filled out 
the entire front of the card, including name of the Employer, and 
signed and dated the back of the card.  As was the case with the 
cards of Velez and Campo, on th
e back, of the card, the number 
of the Local (758) was not filled in at the time, nor was the des-
ignation ﬁSEIUﬂ in the authoriza
tion paragraph.  Upon returning 
to his office, Diaz filled in these missing portions on these 
cards.
5During the first week of February, Diaz approached employee 
Mario Ferreira while Ferreira was cleaning the glass doors in 
front of the hotel.  Diaz introduced himself to Ferreira in Span-
ish, as from Local 758, SEIU, a
nd that he was ﬁnot from next 
door, District 6.ﬂ  Ferreira replied 
that he had heard about Diaz.  
Diaz then proceeded to tell Ferreira about signing a card for 
Local 758, and discussing some of the benefits of the Local 758 
contract.  Diaz told Ferreira that if he signed a card, he would 
get better benefits, and added that the employees might have to 
choose which union they want.  Diaz gave Ferreira a card, which 
Ferreira put in his pocket.  Diaz in
structed Ferreira to make sure 
management doesn™t see the card, and to give it to Diaz later. 
                                                          
                                                           
4 The cards of Campo and Velez were
 both dated February 4.  Velez™ 
card for District 6 was dated January 10, and Campo™s District 6 card 
was dated January 17. 
5 Both Local 758 cards were dated February 13.  Marrero had signed 
a card for District 6 on January 14, and Branigan™s card for District 6 

was undated.  However, Branigan testified that she signed her District 6 
card, before she signed the Local 758 card, and that Cruz the District 6 
representative never showed her a contract, as did Diaz.  Therefore, she 
felt that Local 758 would be better for the employees. 
On February 13, Diaz saw Ferreira on the street coming to 
work.  Diaz asked if he had signed his card.  Ferreira replied no 
and added that he didn™t have it on him.  Diaz gave Ferreira an-
other card and told him to fill it ou
t.  Ferreira filled out the front 
side of the card, including personal information as well as the 
name of the Employer.  When Ferreira turned the card over to the 
other side, Diaz offered to translate this side for Ferreira if he had 
a problem understanding it.  Ferreira said that, ﬁI understand a 
little bit.ﬂ  Diaz replied, ﬁno problemﬂ, and proceeded to translate 
into Spanish the entire of the back of the card.  After Diaz com-
pleted his translation, Ferreira signed and dated the card, Febru-
ary 13.
6 Later, in Diaz™ office, Diaz wrote the Local™s number 
and ﬁSEIUﬂ in the appropriate blanks within the authorization 

paragraph.  He then placed the card in the file cabinet. Diaz first encountered employee Nativdad Caba in the morn-
ing of February 4, in the elevator.  Diaz introduced himself as 
ﬁNeil Diaz from SEIU, Local 758.  I™m from the hotel Union.  
I™m not from next door, District 6.
ﬂ  Caba replied, ﬁOh yes, I 
heard from William (Campo), I heard about you.ﬂ  The elevator 
then reached the 10th floor, and since the assistant manager was 
on that floor, Diaz did not get a chance to discuss cards or the 
Local 758 contract.  He told her that he would see her later. 
Diaz also met employee Lizette Tellez outside the hotel, dur-
ing the first week of February.  He introduced himself as Neal 
Diaz ﬁfrom Local 758.  I™m from the hotel Unions.ﬂ  Tellez said, 
ﬁgoodﬂ, but she was in a hurry to get to work.  Diaz replied that 
he would see her another day. 
On February 14, in the afternoon, Diaz saw Tellez and Caba 
as they were leaving the hotel, and going to the subway to go 
home.  He asked if he could walk
 with them.  They replied, ﬁno 
problem.ﬂ  As they were walk
ing towards Fifth Avenue, Diaz 
explained to the employees the benefits of the Local 758 con-
tract, including sick days, holidays, and a medical plan.  Tellez 
replied that she needed benefits because she has a little son, and 
Caba mentioned that she would like to have more sick days.  
Diaz pulled out two blank cards, and gave one to Tellez, and 

held the other in his hand.  Diaz said that if they have any prob-
lem understanding the language on the card, he would be glad to 
translate into Spanish.  Tellez declined the offer, stating that she 
understands English ﬁpretty good.ﬂ  Caba however said that she 
understands ﬁa little bit,ﬂ so Diaz proceeded to translate into 
Spanish the back portion of the 
card, starting with the words 
ﬁapplication for membership.ﬂ  He also translated the words 

‚SEIU™ and ﬁLocal 758,ﬂ even though these words were not 
filled in at the time.  After Diaz completed the translation, both 
employees filled out the cards, signed and dated the cards Feb-
ruary 14,
7 and returned the cards to Diaz. 
In his office the next morning, Diaz filled in the Local™s num-
ber and ﬁSEIUﬂ on both cards, and the name of the Employer on 
Caba™s card on the appropriate blank line.  He then placed the 
cards in the file cabinet. 
Diaz first met employee Lia Restrepo in early February as she 
was leaving the hotel.  Diaz introduced himself as Neil Diaz 
from ﬁLocal 758, SEIU, from the hotel Unions.  I™m not from 
 6 Ferreira signed a card for District 6 on February 7. 
7 Both Caba and Tellez signed cards for District 6, dated February 
12.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 488 the Union next door, which is District 6.  I™m the real Union for 
the hotels.ﬂ  Restrepo replied, ﬁyes, yes, I heard about you.  The 
girls had spoken to me about you.
ﬂ  They briefly discussed bene-
fits, and Restropo stated that she needed a better medical plan.  
However, Diaz did not give her a card at that time, because she 
was in a hurry to leave and didn™t have time. 
On February 14, after obtaining the cards from Caba and 
Tellez, Diaz returned to the hotel.  He saw Restrepo leaving the 
hotel, and walking towards the train.  Diaz walked with her to 
the train, and showed her an au
thorization card.  He explained 
that the card was to show that the Union can represent her, pro-
tect her in her work, and added that the Union has good benefits.  
Diaz told Restropo that if she signed the card she would get 
better benefits than the employees currently have.  Diaz trans-
lated the back portion of the card into Spanish for Restrepo then 
filled in the information on the front of the card, as well as the 
date on the back of February 14,
8 and signed the card in Diaz™ 
presence.  Diaz examined the card, and put it in his pocket.  The 
next day, in Diaz™ office he wrote in the Local™s number and 
ﬁSEIUﬂ on the appropriate blanks, and placed the card in the file 
cabinet. On or about February 4, Diaz spoke with a group of four em-
ployees including an engineer, and employee Shaowen Ku in-
side the hotel on one of the floors. He introduced himself as Neil 
Diaz from SEIU Local 758, a hotel 
Union.  He added that he 
was not from District 6.  The engineer asked if the Union was 
part of Hotel Trades Council.  Diaz replied yes.  The engineer 
smiled, shook Diaz™ hand, and said
 to the other employees pre-
sent, ﬁthis is the real Union.ﬂ  At that point, the other employees 
left to go back to work, and Diaz spoke with Ku.  Diaz ex-
plained to Ku the benefits of Local 758™s Master Contract, in-
cluding holidays, sick days, full medical plan for him and his 
family.  Ku replied that it ﬁsounds good.ﬂ  Diaz took out a card 
and gave it to Ku.  He instructed Ku to read it, fill it out, sign it, 
and return it to Diaz.  Ku took the card and put it in his pocket. 
On February 13, outside the 
hotel, employee William Campo 
gave Ku™s signed card to Diaz.  Diaz examined it and put it in 

his pocket.  At his office, the next day, Diaz wrote in the Local™s 
number and ﬁSEIUﬂ in the appropriate blanks in the authoriza-
tion paragraph.  He then placed th
e card in his file cabinet.  Ku™s 
card was dated February 13.  Ku
™s District 6 card was dated 
February 7.  I have examined the signatures that appear on the 
District 6 card and the Local 758 card.  The signatures appear to 
me to be identical, and to have
 been signed by the same person.
9                                                          
 8 Restrepo signed a card for District 6 on February 12. 
9 My findings above are based on a compilation of the credible por-
tions of the testimony of Diaz and employees Branigan, Velez, Ferreira, 
and Restrepo.  I place no reliance on 
the vague, unsubstantiated, clearly 
hearsay testimony of District 6 representative Nephty Cruz, that he was 
told by many employees that they were
 shown a copy of a contract that 
Local 758 has with another hotel, and 
that the employees were ﬁguaran-
teedﬂ that if they sign and elect Local 758 they would be given all 

benefits included in the contract. 
 However, as I have noted above, 
employees were shown a copy of 
a Local 758 contract with another 
employer, and were told by Diaz or 
other employees that they either 
would or might receive the benefits 
in that contract, if they signed a 
card for Local 758. 
On March 4, Local 758 filed a petition for certification with 
the Region.  District 6 had filed a similar petition on January 31, 
but this petition was withdrawn on February 7, in light of the 
fact that Respondent had agreed to the card count, which as 
noted above was conducted on February 15. 
III. ANALYSIS 
When an employee has signed 
authorization cards for two 
unions, the card of neither Union will be regarded as a valid 
designation which can be counted 
toward a majority, unless the 
record is sufficiently probative to ﬁclearly dissipate the ambiva-
lence as to intent that is inhere
nt in dual card situations, and to 
leave no doubt that at the time material to the determination of 

majority status, the dual card signer intended only one of his 
card cards, and which of them to evidence his designation of a 
bargaining agent.ﬂ  
Katz™s Deli, 316 NLRB 318, 329Œ330 
(1995), enfd. 80 F.3d 775 (2d Cir. 1996), quoting 
Crest Con-tainers Corp
. 223 NLRB 739, 741 (1976). 
This statement of law has been consistently applied by the 
Board, and supported by the ourts.  
Alliant Food Service, 335 NLRB 695 (2001); 
Human Development Assn.
, 293 NLRB 1228 
(1989), enfd. 937 F.2d 657 (D.C. Cir. 1991); 
Flatbush Manor 
Center, 287 NLRB 457, 458, 471Œ472 (1987); 
Caro Bags, Inc., 
285 NLRB 656, 669Œ670 (1987); 
Windsor Place Corp., 
276 
NLRB 445, 448Œ449 (1985); 
Unit Train Coal
 Sales
, 234 NLRB 
1265, 1271Œ1272 (1978). 
In applying the principles of these cases to the instant facts, 
Respondent recognized District 6 on the basis of its submission 
of 17 authorization cards, which did represent a majority of 
Respondent™s employees in a unit of 28 employees.  However, 
the evidence discloses that Local 758 obtained cards from nine 
of the employees, who also signed cards for District 6.  These 
Local 758 cards were all dated subsequent to the dates that the 
employees signed District 6 cards, and were dated prior to the 
recognition of District 6 by Respondent. 
Thus the dual card analysis must 
be made.  However, it is first 
necessary to determine the validity of Local 758™s cards, and 
whether General Counsel adduced sufficient evidence to authen-
ticate these cards.  In that regard, while both Respondent and 
District 6 made a number of objections to the receipt into evi-
dence of these cards, it is interes
ting to note that in their briefs, 
neither party made any reference to the validity of the cards.  
While I do not construe such failure as a waiver of their objec-
tions to the cards, it does suggest that both parties realize that the 
record firmly establishes the validity of all of the Local 758 
cards. 
In any event, I do deem it appropriate to consider the issue, 
and I conclude that General Coun
sel has established that all of the cards were executed by empl
oyees of Respondent, and that 
none of the evidence cited by Respondent or District 6, estab-
lishes the invalidity of these cards. 
Thus Diaz credibly testified that he solicited cards from em-
ployees Campo, Velez, Branigan, Marrero, Ferreira, Caba, 
Tellez, and Restrepo, and that he
 personally witnessed each of 
these employees sign his or her card on the date appearing on 
their card.  Four of these employees, Velez, Ferreira, Branigan, 
and Restrepo testified and identifie
d their signature, and testified 
that they signed cards on the dates appearing therein.  There can 
 LE MARQUIS HOTEL, LLC 489be little doubt that the testimony of Diaz (the solicitor), who 
observed employees sign cards a
nd who returned the cards to him, is sufficient to authenticate these cards.  I so find.  
McEwen Mfg. Co., 172 NLRB 990, 992 (1968); 
Airtex Air Conditioning
, 308 NLRB 1135, 1139 (1992). 
The card of Ku is more problematical, since although Diaz 
gave him a card, it was not returned to Diaz by Ku, but by 
Campo, who did not testify.  However, I have compared the 
signatures of Ku on his District 6 card and on the Local 758 card 
that Diaz was given by Campo,
 and have concluded that the signatures were identical.  I am satisfied that the same individual 

signed both cards, and in such circumstances the Local 758 card 
had been sufficiently authenticated.  
Traction Wholesale Center 
Co., 328 NLRB 1058, 1059Œ1060 (1999); 
Lott™s Electric Co
., 
293 NLRB 297, 312 (1989). I now turn to the various objections made to the validity of 
these cards, as expressed by Respondent and District 6 during 
the trial.  Respondent objected to the admission of some of the 
cards, because Diaz could not identify the signer™s handwriting.  
Thus contention is totally without 
merit, as it is not required that 
Diaz be able to identify the handwriting in order to authenticate 

the card.  Pedro™s Restaurant, 
246 NLRB 567, 579 (1979).  
Respondent also raised chain of custody issues, asserting that the 

fact that Diaz placed the cards in a file cabinet, and the union 
president had a key to the cabinet, somehow raises the possibil-
ity of tampering and therefore invalidates the cards.  I disagree.  
No evidence was presented that any of the cards were tampered 
with, and my examination of the cards in question do not sug-
gest in any way, that such tampering has taken place.  It is not 
essential that the General Counsel 
establish a chain of custody of 
cards, that might be necessary in a criminal case involving cer-
tain evidence.  Absent any evidence of tampering, the inquiry 
ends when the union receives the card.  
The Rowland Co., Inc., 
210 NLRB 95, 111 (1974); 
All Tronics
, 175 NLRB 644, 652 
(1969).  McEwen, supra.  See also 
Alexander Dawson Inc. v. 
NLRB, 586 F.2d 130 (9th Cir. 1978).  (Under 901(a) of the Fed-
eral Rules of Evidence, once prima facie evidence of authentic-
ity is adduced, it is not necessary 
to establish chain of custody.  
Burden the shifts to Respondent to rebut the authenticity of 
documents.) Respondent also raised the issue with respect to some of the 
cards, that the number Local 758,
 the abbreviation ﬁSEIUﬂ, and 
the name of the Employer was not filled out by the employees, 

and these items were filled in by Diaz, after they were signed by 
these employees.  However, it is well settled that a card which is 
properly authenticated is not rendered invalid simply because 
the signer had not filled in all of the banks when he turned it in 
to the Union.  McEwen Mfg., supra at 992; 
Capital Varsity 
Cleaning Co., 163 NLRB 1057, 1060 (card of Marjorie 
Maynor), enfd. in pertinent part 395 F.2d 870 (6th Cir. 1968). 
However, this precedent does not dispose of the issue, raised 
by Respondent, that when empl
oyees signed the cards, absent 
the name of the Local Union, and the abbreviation ﬁS.E.I.U., they did not know what they were signing, and the cards were 
therefore invalid.  In that regard, while it is obviously preferable 
practice to list the full name of the labor organization being designated on the card, before it is signed, the absence of such 
designation is not fatal to the validi
ty of an authorization card, as 
long as the circumstances of its
 execution show that the signer 
knew the identity of the Union being designated as the bargain-

ing representative.  
World Wide Press, Inc., 242 NLRB 345, 365 
(1979); Cam Industries
, 251 NLRB 11 (1980); 
W. C. Richards Co., 199 NLRB 1069, 1077 (1972); 
Southbridge Sheet Metal 
Works, Inc
., 158 NLRB 819, 827 (1966), enfd. 380 F.2d 851 
(1st Cir. 1967). Here the circumstances reveal that the authorization cards 
contained the name of the parent
 organization, Service Employ-
ees International Union in Capital letters.  Thus the failure to include the abbreviation ﬁS.E.I.U.,ﬂ before the card was signed, 
has no significance.  The failure to include Local 758 is more 
troublesome, but the solicitation of the cards makes it clear that 
the employees knew that they were designating Local 758 when 
they signed their cards.  Thus, Diaz made it clear when he solic-
ited all of the cards that he was from Local 758, and not District 
6.  Indeed the four employees 
who testified, Branigan, Velez, Ferreira, and Restrepo all confirmed that they knew when they 
signed their cards that Diaz was from Local 758, and that their 
cards were for Local 758.  Therefore, I conclude that the em-
ployees were not mislead by the absence of the Local Union™s 
number on the card, when they signed the cards, and that the 
cards were valid.  
World Wid, supra; 
Cam Industries,
 supra; 
W. 
C. Richards, supra; 
Southbridge Sheet, supra. Finally, both Respondent and Distri
ct 6 asserted at the trial, 
that the cards should be invalidated because Diaz promised em-
ployees that they would receive
 benefits, as under Local 758™s 
contract with other employers, if they signed their cards.  It is 
argued that this constitutes an unl
awful promise of benefits suf-
ficient to invalidate the cards.  I do not agree.  The evidence did 

establish that Diaz in the course of his solicitation of cards, did 
discuss Local 758™s contract with other employers, showed this 
contract to some employees, and informed some employees that 
they might or in some cases would obtain these benefits, if they 
signed cards for Local 758.  However, such statements by Diaz 
were not a promise of benefit to be granted by the Union but 
merely an explanation of what
 benefits Diaz believed would 
occur if the Union were successful in the election and a contract 
was signed with Respondent.  Th
e Union was merely engaging 
in commonplace election propaganda and the cards solicited by 
Diaz are not invalidated by such comments.  
Windsor Industries, 
265 NLRB 1009, 1020 (1982); 
Federal Alarm, 230 NLRB 518, 
521 (1977);
 Diamond Motors Inc.
, 212 NLRB 820, 830 (1974); 
Jimmy Richard Co. 216 NLRB 802, 807 (1974); 
Essex Wire 
Corp., 188 NLRB 397, 416Œ417 (1971). 
The underlying basis for these cases is that the Union has no 
power to grant wage increases or other benefits, unlike the em-
ployer, so that when a union promises that employees will ob-
tain increased benefits if they
 signed for or support the union, 
employees understand that such be
nefits can be expected only 
after a contract is signed.  I
ndeed the court™s have long recog-nized that while it may be unlawful for an employer to promise 
employees increased benefits if they reject the union, it is not 
unlawful or objectionable for a union to promise employees 
increases in benefits to support the union, in recognition of the 
fact that the employer has control over such matters, but not the 
union.  NLRB v. Kinter Bros.
, 419 F.2d 329, 335 (D.C. Cir. 
1969)  (Union advised employee that Union would obtain 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 490 higher wages and better working hours.  Cards held valid); NLRB v. Golden Age Beverage Co
.; 715 F.2d 26, 28 (5th Cir. 1969) (Union™s promises of benefit did not interfere with elec-
tion) NLRB v. Gilmore Industries
, 341 F.2d, 240, 242 (6th Cir. 1965). (It is not unlawful for a union to promise to obtain a 
wage increase or other benefits if it is elected.)  
Olson Rug Co. 
v. NLRB
, 260 F.2d. 255, 256 (7th Cir. 1958).  (Promise of bene-fit by union not objectionable, since benefit was not within the 
power of union to confer upon the employees). 
These cases must be contrasted with cases such as 
NLRB v. 
Savair Mfg., 414 U.S. 270 (1973) (Uni
on™s waiver of initiation 
fee for card signers unlawful), and 
Wagner Electric Co., 167 NLRB 532, 533 (1967) (Union™s promises to employees of life 
insurance upon signing cards, objectionable, where the prom-
ises involve a benefit that the un
ion was in a position to confer 
upon card signers.) 
Accordingly, I find that the st
atements made by Diaz about 
benefits that employees would or could receive if they signed 

cards, do not invalidate the Local 758 cards that they signed.  I 
therefore find that all nine cards submitted were valid designa-
tions for Local 758 to represent the employees. 
The next question to be answered is the effect of these cards 
on the prior cards that these empl
oyees signed for District 6.  
As the above-cited precedent disclo
ses, the issue is whether the 
record establishes that ambivalence in intent that is inherent in 
dual card situations has been dissipated by evidence that leaves 
no doubt that the dual card signers intended only his other Dis-

trict 6 card to evidence his or her designation of a bargaining 
agent.  
Katz™s Deli, 
supra; Crest Container, supra; and 
Alliant Food Service, supra. It is clear that under no con
ceivable interpretation of the facts here, can such a finding be made.  Indeed, if anything the 

evidence could conceivably establish that the employees by 
signing their Local 758 cards intended to clearly repudiate their 
District 6 membership, and to support Local 758 as their bar-
gaining representative.  
Wave Crest Home for Adults
, 211 
NLRB 217, 230 (1975); 
Alliant Food Service
, supra at 2, see 
also 
Harry Stein
, 43 NLRB 124, 131 (1942) (Employee who 
signed duplicate cards, testified 
she preferred union whose card 
she signed last, because it was a ﬁsample card Union.ﬂ)  Cf. 
Caro Bag, supra; and Windsor Place,
 supra, where dual cards signed by recognized Union, held invalid even though these 

cards were signed after they signed cards for a different union. 
However, I need not and do not decide, whether Local 758™s 
cards would be deemed a sufficient repudiation of their District 
6 cards, to warrant a finding that the Local 758 cards could 

form the basis for lawful voluntary recognition of Local 758.  I 
need only find, which I do that the Local 758 cards created 
sufficient ambivalence about the District 6 cards signed by 
these employees, that their Distri
ct 6 cards cannot be counted in establishing District 6™s majority status at the time of recogni-tion. Neither Respondent nor District 6 quarrel with this factual 
finding.  Instead they find faul
t with current law, and argue 
consistent with the dissenting opinion of Judge Harry Edwards 
in Human Development v. NLRB,
 supra, 937 F.2d at 670Œ675, 
that the Board should overrule its longstanding precedent with 
respect to dual cards, in light of its decision in 
Bruckner Nurs-
ing Home, 262 NLRB 955 (1982).  Since I as an administrative 
law judge, am bound to apply existing Board precedent, I need 

not go any further in my analysis, and could simply relegate 
Respondent and District 6 to make
 their appeal to the Board to 
change the law.  However, I nevertheless deem it appropriate to 

express my views on the s
ubject, and I shall do so. 
I am of the opinion that current Board law on dual cards is 
not inconsistent with or overruled by 
Bruckner,
 as asserted by 
Respondent, District 6, and Judge Edwards, and should not be 
changed.  The essence of the 
argument made by Respondent as 
well as by District 6 and Judge Edwards, is that since 
Bruckner
 has overruled Midwest Piping & Supply
, 63 NLRB 1060 (1945), and found an employer 
does not violate the Act by 
recognizing a majority Union in 
a dual organizational situation, 
unless a valid petition has been filed at the time of recognition, 

the dual card doctrine.  ﬁno longer makes sense
ﬂ, Human
 De-velopment,
 supra at 673.  Indeed it is noted by both Judge Ed-
wards and Respondent that the Board in Bruckner made spe-
cific reference to dual cards, as follows 
 [O]ur new approach provides a satisfactory answer to prob-
lems created by execution of dual authorization cards.  It is 
our experience that employees confronted by solicitations 
from rival unions will frequently sign authorization cards for 
more than one union.  Dual ca
rds reflect the competing organ-
izational campaigns.  They may indicate shifting employee 

sentiments or employee desire to be represented by either of 
two rival unions.  In this situation, authorization cards are less 
reliable as indications of employee preference.  When a peti-
tion supported by a 30-percent showing of interest has been 
filed by one union, the reliability of a rival™s expression of a 
card majority is sufficiently dou
btful to require resolution of 
the competing claims through th
e Board™s election process.  
The phenomenon of dual cards in
 a rival union organizational 
setting must be taken into acc
ount, but can no longer solely 
justify our absolute refusal to rely on cards in 
Midwest Piping 
situations, particularly since we regard them as a reliable 
means of ascertaining the wishes of a majority of employees 
in other organizational contexts.  262 NLRB at 958. 
 Also, Judge Edwards and Respondent argue that the Board in 
a number of cases subsequent to Bruckner
, have appeared to 
back away from, if not abandon the dual card doctrine.
10However, in my view all of these contentions are adequately 
and persuasively disposed of by the majority opinion in 
Human Development,
 supra.  As the opinion points out, both before and 
after Bruckner
, the Board has ﬁclearly distinguished between a 
challenge based on dual cards, to
 an employer recognized Un-
ion™s majority support, and a chal
lenge to an employer™s strict 
neutrality under
 Midwest Piping.
ﬂ  937 F.2d at 666.
  Thus as Crest Container, 
supra, and Flatbush Manor, supra, makes 
clear, the theories underlying violations in 
Midwest Piping
 and 
now Bruckner
, and violations based on la
ck of majority status 
are distinctly different.  Under a 
Bruckner
 theory, ﬁlack of ma-
jority status is not a necessary 
element of proof of a violation, 
                                                          
 10 Great Southern Construction, Inc.
, 266 NLRB 364, 365 (1983); 
Film Constortium, 268 NLRB 436 (1983); 
Rollins Transportation
, 296 
NLRB 793 (1989). 
 LE MARQUIS HOTEL, LLC 491and proof that the recognized union possesses majority support 
is not a defense to the alleged violation.ﬂ  
Film Constortium,
 supra at footnote 4.  Recognition of a union that does not have 
majority status is a separate theo
ry of a violation, and this is 
where the dual card doctrine becomes relevant.  The existence 
of dual cards becomes relevant in
 assessing majority status, and 
where, as here, the dual cards preclude a finding that the Dis-
trict 6™s cards represent the 
unambiguous choice of that em-ployee of District 6 as its representative, the card cannot be 

counted toward establishing Di
strict 6™s majority status. 
To be sure, there can be some overlap in these theories, in 
that evidence tending to show th
e existence of a real question 
concerning representation and the existence of dual cards can 

be similar.  Indeed in some cases violations are found based on 
both theories.  
Yankee Department Stores, 211 NLRB 306, 309 
(1974) (violation based on both 
Midwest Piping and lack of 
majority, due to dual cards).  Nonetheless, the theories are dis-

tinct, and evolve from differe
nt considerations.  The 
Midwest 
Piping/Bruckner 
theories evolve from the Board™s desire to 
have real questions concerning representation, decided by 
Board elections, rather than voluntary recognition in rival or-
ganization campaigns, whether or not
 majority status is present. 
The dual card theory is simply a recognition of longstanding 
precedent that a union must be designated by a majority, in 
order to obtain lawful recognition, and that where employees 
sign dual cards, the cards, ﬁdo not 
reliably reflect the employ-
ees™ choice of bargaining agent and cannot properly be counted 

to support the claim of majority status.ﬂ  Yankee Department,
 supra at 309.  While 
Bruckner,
 supra, does make reference to dual cards, as 
pointed out by Respondent and Judge Edwards, a careful read-
ing of the context of the reference, makes clear that the Board 
did not intend to change existing law with respect to dual cards.  
Thus Bruckner 
was issued to reevaluate 
Midwest Piping
, in 
light of the many court of appeals decisions, which disagreed 

with the Board™s 
Midwest Piping analysis,
11 and concluded that 
where a union represents a majority of employees, an employer 
does not violate the law by rec
ognition of that union, and no 
question concerning representation 
thereby existed.  The Board 
in Bruckner
 attempted to avoid the difficult issues of deciding whether a ﬁreal question concerni
ng representationﬂ exists, by 
returning to the bright line rule of requiring the filing of a peti-
tion to preclude recognition.
12  Thus, the discussion of dual 
cards in 
Bruckner
 supra, related to the Board™s assessment of 
dual cards or any cards for that matter, in a ﬁ
Midwest Piping
ﬂ situation.  Thus, the Board observed that the phenomenon of 

dual cards must be taken into
 account, ﬁbut can no longer jus-
tify our absolute refusal to rely on cards in 
Midwest Piping                                                           
 11 Plyskool v. NLRB
, 477 F.2d 66 (7th Cir. 1973); 
NLRB v. Peter 
Paul, Inc
. 467 F.2d 700 (9th Cir. (1972
); American Bread Co. v. NLRB
, 411 F.2d 147 (6th Cir. 1969). 
12 I note that this is actually a return to 
Midwest Piping
 itself, which 
had required a filing of a petition to 
establish the existence of a real 
question concerning representation, but that position was subsequently 
changed by removing that requirement, and assessing each case on its 
own facts to determine if the other union presented a ﬁcolorable claim,ﬂ 
a claim that was ﬁnot nakedﬂ or a claim that was ﬁnot unsupportable.ﬂ  
Bruckner, supra at 956. 
situations.ﬂ  Therefore, the Boar
d concludes that in finding the 
proper balance between statutory purposes, it will require a 
properly filed petition by one of the competing labor organiza-
tions in order to preclude recognition, under a 
Midwest Piping
 theory.  It is significant to no
te that the Board does recognize 
the validity of dual cards as va
lid for showing-of-interest pur-
poses, since it reasons that employ
ees could desire to join more 
than one union, and ﬁthe election will determine which labor 
organization, if any, the employees wish to represent them for 
the purposes of collective bargaining.ﬂ  
Brooklyn Borough Gas
, 110 NLRB 18, 20 (1954). 
However that is not the case, where as here, the dual card is 
used to establish majority status, and to preclude the employees 
from choosing their representative by the preferred Board con-
ducted election.  It is clear that Buckner did not intend to 
change the law with respect to the reliability of dual cards to 
establish majority status.  Thus in footnote 13 of 
Bruckner,
 as pointed out by the majority in 
Human Development
, supra, the 
Board stated 
 Although an employer will no longer automatically violate 
Sec. 8(a)(2) by recognizing one of several rival unions before 
an election petition has been filed, we emphasize that an em-
ployer will still be found liable under Sec. 8(a)(2) for recog-
nizing a labor organization which does not actually have ma-
jority employee support.  
International Ladies™ Garment 
Workers™ Union, AFLŒCIO [Bernhard-Altman Texas Corp.] 
v. NLRB
 366 U.S. 731 (1961).  This longstanding principle 
applies in either a single or rival Union organizational context 

and is unaffected by the revi
sed Midwest Piping doctrine an-
nounced in this case.  For instance, if an occasion arises where 
an employer is faced with recognition demands by two Un-
ions, both of which claim to posses valid authorization card 
majority support, the employer must beware the risk of violat-
ing Sec. 8(a)(2) by recognizing either Union even though no 
petition has been filed.  In such a situation, there is a possibil-
ity that the claimed majority support of the recognized Union 
could in fact be nonexistent.  Consequently, the safe course 
would be simply to refuse rec
ognition, as clearly authorized 
under 
Linden Lumber Division, Summer & Co. v. NLR.B
, 419 
U.S. 301 (1974). Either of the 
Unions or the employer could 
then file a representation position.  262 NLRB at 957. 
 This footnote demonstrates, confirmed by subsequent Board 
cases such as 
Flatbush Manor,
 supra, that majority status is 
clearly distinct from 
Midwest Piping
 issues, and that dual cards 
generally cannot be used to reliably establish that the employee 
has chosen either labor organization as its representative.  There-
fore, where an employer, as Respondent did here, recognizes a 
union based on an alleged majority, which cannot be found ab-
sent the dual cards, the recognition is unlawful, even though the 
employer is unaware of the existence of the dual cards.  There-
fore the arguments asserted by Respondent and District 6, that the 
Employer should not have to ﬁguessﬂ whether a QCR exists is 
answered.  Bruckner
 gives the employer a bright line rule to fol-
low with respect to the existence of a question concerning repre-

sentation, but does not disturb longstanding precedent that the 
union must still represent a majority of employees, and that an 
employer™s lack of knowledge of a union™s nonmajority status is 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 492 no defense to an 8(a)(2) violation.  Indeed, there are numerous 
situations where employers might be unaware of a union™s lack 
of majority, even where as here, a card count is conducted.  The 
cards could be coerced, induced by an unlawful promise of a 
waiver of initiation fee, by statements that the card is to be used 
only for an election, solicited by 
supervisors, or in the most 
closely related situation, where the cards have been revoked by 
the signer prior to the recognition.  
TMT Trailer Ferry
, Inc., 152 NLRB 1495, 1496 (1965); 
Martin Theatres
, 126 NLRB 1057, 
1058Œ1059 (1960).  In each of these situations, the employer 
might not know that the cards that it relied upon were invalid for 
the above reasons, including the subsequent revocation by the 
signer, but it is not exonerated from its conduct in recognizing a 
minority union, regardless of its knowledge of that fact.  
Bernard 
Altman, supra.  ﬁWhen an employer recognizes a Union without 
the confirmation of a representati
on election, it assumes the risk 
of mistaking the extent of the Union™s support, and of committing 

the unfair labor practices associated with recognition of a minor-
ity Union.ﬂ  
Human Development, supra, 937 F.2d at 665. 
In my view dual cards are simply another way of invalidat-
ing a card as a reliable indication of Union support, most akin 
to a subsequent revocation by the card signer. 
As related above, I disagree w
ith Respondent that cases sub-
sequent to Bruckner
, suggest that the dual card doctrine is no 
longer the law.  In Great Southern Construction, Inc., 266 NLRB 364, 365 (1983), the Board dismissed a complaint which 
had been litigated under a Midwest Piping theory, based on its 
recently issued 
Bruckner
 decision.  It is true as Respondent 
notes, that the evidence therein revealed that a majority of em-
ployees had signed cards for the charging party union, which 
suggests that dual cards would have negated the majority of the 
recognized union.  However, the 
Board specifically stated that 
it was not analyzing the case in 
the ﬁcontext of dual authoriza-
tion cards,ﬂ since the cards of neither union were introduced 
into evidence, and the case was litigated solely under a 
Midwest Piping theory.  Therefore, this case
 cannot be construed as an 
abandment or even a retreat from prior dual card precedent.  

Indeed if the Board wished to conclude that 
Bruckner
 overruled Crest Container and its progeny, it could have done so, but it 
carefully declined to take such a position. 
Similarly, in 
Film Consortium, 268 NLRB 436, 437 (1983), another case litigated under a 
Midwest Piping
 theory, the Board 
again dismissed the complaint, under 
Bruckner
, since no peti-
tion was filed at the time of th
e recognition.  Respondent cites 
this case as authority for the Board not considering the dual 
card doctrine.  I disagree.  
Although the case did reveal evi-
dence of a dual organization campaign, dual card issues were neither litigated, nor discussed.
  To the contrary, the Board 
dismissed the contention of 
General Counsel and Charging 
Party that under 
Bruckner
, Respondent is not relieved of liabil-
ity, since the evidence did not prove that the recognized Union 

represented a majority.  The Board made clear the difference 
between a 
Midwest Piping 
theory and lack of majority status, 
and noted that in the latter cas
e, it is the General Counsel™s 
burden to establish lack of majority status.  Thus since majority 
status was not litigated, the complaint must be dismissed.  

Therefore, this case not only 
does not support Respondent™s 
assertion that 
Bruckner
 changes dual card precedent, but in fact 
supports a contrary conclusion.  It make the distinction between 
majority status and 
Midwest Piping-Bruckner
 violations, which 
are not dependent on majority status. 
Respondent also relies on 
Rollins Transportation
, 296 NLRB 
743 1989), as modified by 
Smith Food & Drug Centers
, 320 NLRB 844 (1996), in support of its assertion that 
Bruckner
 has changed Board law with respect to dual cards.  Once more, I 
cannot agree.  
Rollins
 was a representation case, dealing with 
the issue of representation bar in the context of a rival organiza-

tional campaign.  The only reference to dual cards in the deci-
sion, was the Board™s statement that the evidence suggested 
that dual cards existed, and it implies ﬁthat at the time of recog-
nition some employees were uncertain which union they actu-
ally supported.ﬂ  Thus this langu
age, if anything reinforces the 
Board™s view of dual cards.  The Board found no recognition 

bar, in view of the simultaneous organizational campaigns, 
despite the fact that the employer was not aware of both cam-
paigns.  However, Respondent relies on footnote 5 which states 
as follows  Nothing in our holding that no recognition bar exists in the 

conduct of an election should be construed to cast doubt on 
the legitimacy of the Employer™s granting recognition to the 
Intervenor. Likewise this hold
ing should not lead employers 
in other factually similar situations to be reluctant, for fear of 
violating the Act, to grant recognition to union™s that have 
demonstrated majority support.  Indeed, we agree with our 
dissenting colleague that the grant of recognition here would 
be lawful under 
Bruckner
 because the intervenor was recog-
nized before the Employer ha
d knowledge is a critical ele-
ment for determining the lawfulness of an employer™s grant-
ing recognition in the rival unio
n, initial organizing unfair la-
bor practices setting. Id at 795. 
 Thus Respondent argues that th
is footnote establishes that 
under Bruckner
, in an unfair labor practice setting, knowledge 
of rival organizing is the crucia
l factor, and that therefore the 
dual card doctrine as obsolete.
  However, Respondent misses 
the point that 
Bruckner
 decides whether an unfair practice has 
been committed, based on a theory of whether a question con-
cerning representation exists.  As related above, and made clear 
by the Board in 
Flatbush Manor,
 supra; and Film Consortium, supra, this is a different theory 
than lack of majority status.  
Indeed Rollins
 itself mentions in the footnote, cited by Respon-
dent, that in order to have lawful recognition, the Union must 
have demonstrated majority s
upport.ﬂ  296 NLRB at 795.  Dual 
cards, as I have detailed above, is
 simply one of the ways that 
assesses the validity of the dual 
card as a reliable designation of 
either of the unions as the una
mbiguous representative of the 
signer for majority purposes. 
Smith™s Food, supra, modified 
Rollins, and attempted to 
harmonize Bruckner 
to recognition bar law.  Thus, it applied a 
modified analysis of 
Bruckner
 to recognition bar cases, and 
held that in rival organizing s
ituations, a voluntary recognition 
of a Union by the ﬁemployer based on an unassisted uncoerced 

showing of interest from a majori
ty of unit employees will bar a 
petition from a competing Union, unless the petitioner demon-
strates a 30-percent showing of interest that predates the recog-
nition.ﬂ  LE MARQUIS HOTEL, LLC 493The Respondent cites the portion of the opinion in 
Smith Foods that emphasizes that the Board has ﬁan obligation to 
provide clear guidance wherever
 possibe so that parties can 
understand the legal requiremen
ts imposed on them and rea-
sonably predict the consequences of
 their actions.ﬂ  Id. at 846.  
Therefore Respondent argues that the dual card doctrine is in-
consistent with this requirement, and requires employers to 
ﬁguess whether they may lawfu
lly recognize a Union supported 
by a majority of their employees, or whether they risk commit-

ting an unfair labor practice by doing so.ﬂ  Id.  Once more, 
Respondent has confused the Bruckner
 theory of a violation 
which does require employer knowledge, and concludes that 

such knowledge is supplied when a petition is filed with a vio-
lation based on lack of majority status.  Indeed, the very quote 
cited by Respondent, which di
scusses employer knowledge, 
also states that the Union must be supported by a majority of 
employees, in order fo
r recognition to be valid.  Therefore, the 
dual card doctrine, which is utilized in calculating majority 
status is still valid 
and consistent with 
Bruckner
.  While as I 
have observed above, it may be tr
ue that an employer may not 
know about the dual cards, but ﬁwhen an employer recognizes a 
Union without the confirmation of
 a representation election, it 
assumes the risk of mistaking th
e extent of the Union™s support, 
and of committing the unfair labor practices associated with the 

recognition of a minority Union.ﬂ  
Human Development, supra 
at 665 citing 
Bernhard Altman,
 supra at 738Œ739.  
Accordingly, based on the fore
going analysis, I agree with 
the majority Court opinion in 
Human Development,
 supra that 
the dual card doctrine is neither impacted nor changed by 
Bruckner
 and is still valid precedent.  Cases subsequent to 
Hu-man Development
 only serve to confirm this view.  
Katz™s Deli, supra, Alliant Food Service,
 supra.
13Therefore, I conclude that Resp
ondent has violated Sections 
8(a)(1) (2) and (3) of the Act, by recognizing 
District
 6 and 
signing a contract with District
 6 containing a union security 
clause, at a time when District 6 did not represent a majority of 

its employees.  
Alliant Food Service,
 supra; Katz™s Deli, 
316 NLRB 318; Human Development,
 supra; Flatbush Manor,
 su-pra; Crest Containers,
 supra. CONCLUSIONS OF LAW 
1. The Respondent, Le Marquis Hotel, LLC, is an Employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. 
2. Local 758 Hotel & Allied Se
rvices Union, SEIU, AFLŒ
CIO and District 6 International Union of Industrial, Service 
                                                          
                                                           
13 Respondent also relies on Member Liebman™s dissenting opinion 
in Alliant Food Services,
 supra, which seeks to overrule the dual card 
doctrine, because in her view, a dua
l card can be construed as a valid 
card for either union, since it infers that the signer desires union repre-
sentation and would be prepared to 
accept either union.  However, this 
dissenting opinion is of no help to Re
spondent.  Aside from the fact that 
is a dissenting opinion only, and is not based on 
Bruckner 
as Respon-dent argues, it is any event inappli
cable to the instant case.  Member 
Liebman concedes that her theory would not apply where the second 
card, specifically revokes any prior cards.  Id. at 5.  Here the Local 758 
cards signed by dual card signers does state that the card ﬁsupersedes 
and cancels any power and authority heretofore given to any person or 
labor organization to represent me.ﬂ 
Transport and Health Employees, are labor organizations 
within the meaning of Section 2(5) of the Act. 
3. Respondent has violated Section 8(a)(1), (2), and (3) of 
the Act by recognizing and signing a contract with District 6, 
containing a union security clause. 
4. The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that Respondent has 
violated Section 8(a)(1), (2), and (3) of the Act, I shall recommend that it cease and de-
sist therefrom and take certain affirmative action designed to 
effectuate the policies of the Act. 
I shall recommend that Respondent cease and desist from 
giving effect to or enforcing its contract with District 6, but 

with the proviso that the Order shall not require the withdrawal 
or elimination of any benefit 
of any wage increase or other 
benefit under the contract.  
Alliant Food Service,
 supra at 3. 
I also agree with General Counsel, that although the parties 
stipulated that no dues were deducted pursuant to the union-
security clause, the stipulation di
d not include initiation fees or other assessments.  Therefore, the record is silent as to whether 
any fees were exacted pursuant to the contract.  In view of the 
above, it is appropriate to order reimbursement for such fees, if 
exacted.
14In that connection however, re
imbursement is appropriate 
only for employees who paid such
 fees, and who did not join 
District 6 voluntarily before th
e contract became effective.  
Alliant Food Service,
 supra at page 3; 
Human Development 
Assn., 293 NLRB at 1229; 
Katz™s Deli,
 supra.  While I have found that the dual card signers who signed for Local 758, in-
validated their District 6 cards for the purposes of determining 
majority support, such action does not vitiate the voluntary 
nature of their signing District 6 cards.  
Katz™s Deli,
 supra at 
1229.  Therefore, the dual card signers would not be eligible for 
any reimbursement of initiation fees.  Interest on any refunded 
initiation or other fees shall 
be computed in the manner pre-
scribed in New Horizons for the Retarded
, 283 NLRB 1173 
(1987). Based on these findings of fact and conclusions of law and 
on the entire record, I issue the following recommended.
15ORDER The Respondent, Le Marquis Hotel, LLC, New York, New 
York, its officers agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Recognizing or dealing with 
District 6, International Un-
ion of Industrial Service Transp
ort and Health Employees, as 
the exclusive bargaining representative of its employees at a 
 14 Of course if at the compliance stage, the evidence discloses that no 
initiation or other fees were exacted, no reimbursement will be neces-
sary. 
15 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-

mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 494 time when that labor organization
 does not represent a majority 
of such employees in an appropriate bargaining unit. 
(b) Giving effect to or enforc
ing the collective-bargaining 
agreement executed with District 6 or to any extension, re-
newal, or modification of it; provided, however, that nothing in 
this Order shall require the withdrawal or elimination of any 
wage increase or other benefits 
or terms and conditions of em-ployment that may have been established pursuant to the per-

formance of the contract. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Withdraw and withhold all recognition from District 6 as 
the collective-bargaining representative of its employees unless 
and until District 6 has been 
certified by the National Labor 
Relations Board as the exclusive representative of such em-
ployees. 
(b) Reimburse its employees for any money required to be 
paid pursuant to the collective-bargaining agreement between 
Respondent and District 6 , including money paid for initiation 
fees, or other obligations of membership in District 6 plus in-
terest. 
(c) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amounts owed to 
employees under the terms of this Order. 
(d) Within 14 days after service by the Region, post at its 
New York, New York facility copies of the attached notice 
marked ﬁAppendix.ﬂ16 Copies of the notice, on forms provided 
by the Regional Director for Region 2, after being signed by the 
Respondent's authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 

consecutive days in conspicuous places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial. In the event that, during the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
                                                          
 16 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
duplicate and mail, at its own expe
nse, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since February 15, 2002. 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 

Federal labor law and has ordered us to post and obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to barg
ain with us on your be-
half Act together with other employees for your benefit and 
protection Choose not to engage in an
y of these protected activi-
ties.  WE WILL NOT recognize or deal with District 6 Interna-
tional Union of Industrial Servic
es Transport and Health Em-
ployees, as the exclusive collective-bargaining representative of 

our employees at a time when it is not the representative of a 
majority of such employees in an appropriate bargaining unit. 
WE WILL NOT give effect to or enforce our collective-
bargaining agreement with District
 6 or to any extension, re-
newal, modification of it; provi
ded, however, that nothing in 
the Board™s Order requires the withdrawal or elimination of any 
wage increase or other benefits 
or terms and conditions of em-ployment that may have been established pursuant to the per-

formance of the contract. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL withdraw and withhold all recognition from Dis-
trict 6 as the collective-bargai
ning representative of our em-
ployees unless and until it has been certified by the National 
Labor Relations Board as the exclusive representative of such 
employees. 
WE WILL reimburse our employ
ees for any money required 
to be paid pursuant to our collective-bargaining agreement with 
District 6, including money paid
 for initiation fees, or other 
obligations of membership in
 District 6 plus interest. 
LE MARQUIS HOTEL, LLC 
 